     Case 5:19-cv-00283-MTT-MSH Document 27 Filed 09/03/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

MICHAEL ALONZA RUFUS,                        )
                                             )
                                             )
                    Petitioner,              )
                                             )
             v.                              )    CIVIL ACTION NO. 5:19-cv-283 (MTT)
                                             )
STATE OF GEORGIA,                            )
                                             )
                                             )
                Respondent.                  )
 __________________                          )


                                          ORDER

      Petitioner Michael Alonza Rufus moves to appeal in forma pauperis. Doc. 26.

Applications to appeal in forma pauperis are governed by 28 U.S.C. § 1915 and Fed. R.

App. P. 24. 28 U.S.C. § 1915 provides:

      (a)(1) [A]ny court of the United States may authorize the commencement,
      prosecution or defense of any suit, action or proceeding, civil or criminal,
      or appeal therein, without prepayment of fees or security therefor, by a
      person who submits an affidavit that includes a statement of all assets
      such prisoner possesses that the person is unable to pay such fees or
      give security therefor. Such affidavit shall state the nature of the action,
      defense or appeal and affiant’s belief that the person is entitled to redress.
      ...
      (3) An appeal may not be taken in forma pauperis if the trial court certifies
      in writing that it is not taken in good faith.

Similarly, Fed. R. App. P. 24(a) provides:

      (1) [A] party to a district-court action who desires to appeal in forma
      pauperis must file a motion in the district court. The party must attach an
      affidavit that:

             (A) shows . . . the party’s inability to pay or to give security for fees
             and costs;
             (B) claims an entitlement to redress; and
             (C) states the issues that the party intends to present on appeal.
       Case 5:19-cv-00283-MTT-MSH Document 27 Filed 09/03/20 Page 2 of 2




        (2) If the district court denies the motion, it must state its reasons in
        writing.

        The Court, therefore, must make two determinations when faced with an

application to proceed in forma pauperis. First, it must determine whether the plaintiff is

financially able to pay the filing fee required for an appeal. Rufus states that his only

asset is “a 2005 mobile home” and that he has no income. Doc. 26 at 1. However,

Rufus has not submitted a copy of his trust fund account statement, so the Court cannot

assess whether he is unable to pay the filing fee. 1

        The Court therefore ORDERS Rufus to supplement his motion to provide his

financial information and explain his issues on appeal no later than FOURTEEN (14)

days from the date of this Order. The Clerk is DIRECTED to mail Rufus a copy of the

standard form motion to appeal in forma pauperis that he may use for this purpose.

Failure to timely comply with this Order may result in denial of Rufus’s motion.

        SO ORDERED, this 3rd day of September, 2020.

                                                         S/ Marc T. Treadwell
                                                         MARC T. TREADWELL, CHIEF JUDGE
                                                         UNITED STATES DISTRICT COURT




1 Further, the record casts doubt on Rufus’s statement that he has no other assets and no income. In
denying Rufus’s motion to proceed IFP with his § 2241 petition, the Magistrate Judge noted that
“Petitioner’s prison trust account certification form reveals that that he has had an average monthly
balance of $97.16 in his account over the last six months with regular deposits, including a $50.00 deposit
less than two weeks before he filed this action.” Doc. 7 at 1. The Court later noted that “Petitioner has
failed to provide any information regarding the debits from his account so that the Court can verify the
nature of any of his expenditures.” Doc. 10 at 3. Rufus never did “submit a proper and complete
renewed motion for leave to proceed in forma pauperis,” so the Court dismissed his case. Docs. 15 at 1;
16.


                                                        -2-
